Citation Nr: 1044324	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for a disorder of the 
pancreas, claimed as pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J. E.




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

This case was previously before the Board of Veterans' Appeals 
(Board) in September 2008, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the denials of entitlement to service connection for 
disorders of the pancreas and liver.  Thereafter, the case was 
returned to the Board for further appellate action.

In July 2008, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge, whose signature 
appears at the end of this decision.  A transcript of that 
hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The presence of a chronic, identifiable liver disease has not 
been established.  

2.  The presence of a chronic, identifiable disorder of the 
pancreas, claimed as pancreatitis, has not been established.


CONCLUSIONS OF LAW

1.  The claimed liver disorder is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303 (2010).
2.  The claimed disorder of the pancreas, claimed as 
pancreatitis, is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for disorders of the liver and pancreas.  
38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In October 2006, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  VA 
informed him of the criteria for service connection and set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.A. § 5103A(b)(1) (West 2002 and 
Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by VA since 2006; treatment reports from 
S. E. B., M.D., dated from May 2007 through March 2009; and an 
August 2009 statement from J. W.  

In October 2010, VA also examined the Veteran to determine the 
nature and etiology of any disorders of the liver or pancreas 
found to be present.  The VA examination reports reflect that the 
examiners reviewed the Veteran's medical history, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examination was adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, as noted above, in July 2008, the Veteran had a hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript has been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Evidence

During his February 1968 service entrance examination, the 
Veteran responded in the affirmative, when asked if he then had, 
or had ever had, mumps, pain or pressure in his chest, or cramps 
in his legs.  He responded in the negative, when asked if he then 
had or had ever had, frequent indigestion; chronic stomach, 
liver, or intestinal trouble; or jaundice.  On examination, his 
abdomen and viscera and endocrine system were found to be normal.

The Veteran's service treatment records show that in November 
1970, he was treated for viral gastroenteritis, manifested by 
abdominal cramps, nausea, and vomiting.  are negative for any 
complaints or clinical findings of a disorder of the liver or 
pancreas.  

During his February 1972 service separation examination, the 
Veteran responded in the affirmative, when asked if he then had, 
cramps in his legs.  He responded in the negative, when asked if 
he then had or had ever had, frequent indigestion; chronic 
stomach, liver, or intestinal trouble; or jaundice.  On 
examination, his abdomen and viscera and endocrine system were 
found to be normal.

The Veteran's service personnel records show that he had service 
in the Republic of Vietnam and that his primary military 
occupational specialty was that of cryogenics fluids production 
specialist.  

In June 2006, May and June 2007 and March 2009, the Veteran's 
private primary care physician, S. E. B, M.D., reported that he 
was treating the Veteran for multiple disabilities, including a 
flareup of pancreatitis, a history of gastroesophageal reflux 
disease, a peptic ulcer, erosive gastritis, and a Mallory Weiss 
tear.  Dr. B. reported that the Veteran had a history of exposure 
to trichloroethylene in Vietnam, which significantly contributed 
to his multiple medical conditions.

In September 2006, the National Personnel Records Center reported 
that there were no documents which specifically noted the 
Veteran's handling of hazardous chemicals but that his military 
occupational specialty should verify that fact.  

VA outpatient treatment records, dated in October 2006 show that 
the Veteran underwent a new patient evaluation.  He reported a 
history of heavy alcohol use, the last time in 2002.  He also 
reported a history of gastrointestinal bleeding and endoscopic 
repair.  Following the evaluation, the diagnoses included alcohol 
withdrawal, increase liver function tests, and pancreatitis.  It 
was noted that the Veteran had experienced probable exposure to 
trichloroethylene which may have contributed to his liver damage.  
In November 2006, the Veteran underwent a liver ultrasound.  It 
was noted that he had a history of pancreatitis and a fatty 
liver.  The ultrasound was negative for any evidence of a focal, 
intraparenchymal lesion.  

In April 2008, the Veteran was hospitalized by VA for 
gastrointestinal bleeding.  Following a workup, the diagnosis was 
esophagitis.  

VA outpatient treatment records, dated in September 2008, show 
that the Veteran had a history of pancreatitis and cirrhosis of 
the liver.

At the Veteran's July 2008 hearing and in an August 2009 
statement, J. E., a longtime friend of the Veteran reported that 
in 2000, the Veteran had been hospitalized by VA for a massive 
gastrointestinal bleed with liver and pancreas problems.  

In February 2010, the Veteran was examined by VA to determine the 
nature and etiology of any disease of the pancreas, liver, or 
gall bladder found to be present.  The Veteran was reportedly a 
poor historian and unable to present his symptoms.  The date of 
onset of the alleged pancreatic disorder related to alcoholism 
was in 2000 at the Kansas City VAMC.  He stated that he had not 
had alcohol since that time.

On examination, the Veteran demonstrated symptoms of liver 
disease or pancreatitis.  In that regard, the reports of his 
laboratory studies were negative.  The diagnosis was no current 
pancreatic or hepatic conditions found.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as cirrhosis of the liver, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

During his July 2008 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that his diseases of the liver and 
pancreas were the result of his exposure to toxic substances in 
service.  In particular, he stated that as a cryogenic fluids 
production specialist, he was, frequently, exposed to 
trichloroethylene, which was known to cause liver damage.  
Therefore, he maintained that service connection for his 
disorders of the pancreas and liver was warranted.  

After carefully considering the Veteran's claims in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

In evaluating the Veteran's contentions, the Board acknowledges 
that the Veteran is competent to give testimony about what he 
experienced.  For example, he is competent to report his that he 
was exposed to hazardous chemicals as a part of his job in 
service.  He is also competent to report a history of treatment 
for disorders of the liver and pancreas.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not 
competent, that is, qualified, to render opinions which require 
medical expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records are 
negative for any complaints or clinical findings of a disorder of 
the liver or pancreas.  It is reasonable to expect that if indeed 
the disabilities had been present at the time of his separation 
from service, the Veteran would have noted it at that time when 
listing other problems. Not only did the Veteran not note the 
presence of a disorder of the liver or pancreas at the time of 
his separation from service, he specifically denied that he had 
disabilities of the stomach, liver, or gastrointestinal tract, or 
a disorder of the endrocrine system.  Further, neither a disorder 
of the liver, nor of the pancreas, was identified during the 
physical examination.

The evidence suggests that the Veteran did handle hazardous 
chemicals in service.  However, even if true, there is no 
competent evidence that he currently suffers from residual 
diseases of the pancreas or liver.  While recent records show 
that the Veteran has a history of pancreatitis and liver disease, 
including cirrhosis, there are no objective findings to show that 
he has a current, chronic, identifiable pathology of the pancreas 
or liver.  

The Veteran's private treating physician, Dr. B., states that 
Veteran had a history of exposure to trichloroethylene in 
Vietnam, which significantly contributed to his multiple medical 
conditions, including liver disease.  However, Dr. B. does not 
identify the liver disease, present objective evidence of its 
existence, or present the rationale for his opinion.  In this 
regard, the Board notes that the preponderance of the competent 
evidence of record is negative for any objective findings that 
the Veteran currently has a disease of the liver or pancreas.  
For example, the report of a liver ultrasound, performed by VA in 
2006 and the reports of a February 2010 VA examination and 
associated laboratory studies are negative for the presence of 
either disorder.  Indeed, following the February 2010 VA 
examination, the examiner concluded that there was no medical 
evidence of a current pancreatic or hepatic disorder.  Such a 
conclusion is more probative that that of Dr. S., as it is based 
on an interview and examination of the Veteran, the 
aforementioned laboratory studies, and a review of the Veteran's 
medical history.  Moreover, the findings of the VA examiner, 
rather than those of Dr. S., more nearly reflect the Veteran's 
documented history.  As such, the Board finds the VA examiner's 
conclusions more probative of the issues on appeal.  

In light of the foregoing, the Board concludes that the Veteran 
does not currently demonstrate a chronic, identifiable disorder 
of either the pancreas or liver.  Absent such evidence, the 
Veteran does not meet the criteria for service connection.  
Accordingly, service connection for disorders of the liver and 
pancreas is not warranted, and the appeal is denied. 


ORDER

Entitlement to service connection for a liver disorder is denied.

Entitlement to service connection for a disorder of the pancreas, 
claimed as pancreatitis, is denied.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


